 1   MATTHEW Q. CALLISTER, ESQ. (SBN 1396)
     MITCHELL S. BISON, ESQ. (SBN 11920)
 2   CALLISTER LAW GROUP
 3   330 E. Charleston Blvd., Suite 100
     Las Vegas, Nevada 89104
 4   Tel. (702) 385-3343
 5   Fax. (702)385-2899
     mqc@callcallister.com
 6   mbisson@callcallister.com
     Attorneys for Plaintiff
 7
 8
     REBECCA BRUCH, ESQ. (SBN 7289)
 9   ERICKSON, THORPE & SWAINSTON, LTD.
     99 W. Arroyo Street
10
     Reno, Nevada 89509
11   Tel. (775)786-3930
     Fax. (775)786-4160
12   rbruch@etsreno.com
13   Attorneys for Defendant Nye County

14
                          IN THE UNITED STATES DISTRICT COURT
15
                           IN AND FOR THE DISTRICT OF NEVADA
16
17     KELLY JACKSON, an individual,                   Case No. 2:16-cv-03022-VCF
18                           Plaintiff,                STIPULATION AND ORDER
19                                                     FOR DISMISSAL WITH
       v.                                              PREJUDICE
20
       NYE COUNTY ex rel. NYE COUNTY
21
       SHERRIFF’S OFFICE; ANTONIO M.
22     MEDINA,
23                           Defendants.
24
25          Plaintiff, KELLY JACKSON, and Defendant, NYE COUNTY ex rel. NYE
26   COUNTY SHERIFF’S OFFICE by and through their respective undersigned counsel of
27   record, hereby stipulate and respectfully request an order dismissing this entire action with
28   prejudice.

                                                      1
 1         Each party shall bear its own costs and fees for claims dismissed by this
 2   Stipulation and Order.
 3         RESPECTFULLY SUBMITTED this 11th day of September, 2019.
 4
                                       CALLISTER & ASSOCIATES
 5
 6                                      /s/ Matthew Callister
                                       Matthew Q. Callister, Esq. (SBN 1396)
 7                                     330 E. Charleston Blvd., Ste. 101
 8                                     Las Vegas, NV 89104
                                       Attorneys for Plaintiff
 9
10         RESPECTFULLY SUBMITTED this 11th day of September, 2018.
11                                             ERICKSON, THORPE & SWAINSTON, LTD
12                                             /s/ Rebecca Bruch___________________
13                                             REBECCA BRUCH, ESQ. (SBN 7289)
                                               99 West Arroyo Street
14                                             Reno, Nevada 89509
15
16                                             ORDER

17         Based on the parties’ stipulation and good cause appearing, IT IS HEREBY

18   ORDERED that this case is DISMISSED with prejudice, each party to bear its own fees

19   and costs. The Clerk of the Court is directed to CLOSE THIS CASE.

20
21   Dated this 19th day of September, 2019.

22
                                       _________________________________________
23                                     UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                    2
